Matter of Hanson (2017 NY Slip Op 04534)





Matter of Hanson


2017 NY Slip Op 04534


Decided on June 8, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 8, 2017

[*1]In the Matter of JANE MARIE HANSON, an Attorney. (Attorney Registration No. 2065274)

Calendar Date: May 30, 2017

Before: McCarthy, J.P., Garry, Lynch, Clark and Aarons, JJ.


Jane Marie Hanson, Montclair, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Jane Marie Hanson was admitted to practice by this Court in 1986 and lists a business address in Montclair, New Jersey with the Office of Court Administration. Hanson has applied to this Court, by affidavit sworn to March 17, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by May 16, 2017 correspondence of its Chief Attorney.
Notwithstanding AGC's objections, we find that Hanson's affidavit was properly executed. Under New Jersey law, attorneys admitted to practice in that state may administer oaths and affidavits, and such officers need not certify such documents under seal for same to be effective (see New Jersey Stat Ann §§ 41:1-7, 41:2-1). The record before us assures us that Hanson's affidavit was executed before an attorney admitted to practice in New Jersey. Accordingly, with AGC voicing no other substantive objection to Hanson's application, and having determined that Hanson is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]), we grant the application and accept her resignation.
McCarthy, J.P., Garry, Lynch, Clark and Aarons, JJ., concur.
ORDERED that Jane Marie Hanson's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Jane Marie Hanson's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Jane Marie Hanson is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hanson is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jane Marie Hanson shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: Hanson's prior application to resign was denied by order of this Court (146 AD3d 1229 [2017]).